Terry, J.,
delivered the opinion of the Court—Murray, C. J., concurring.
*551Under our statutes, a levy on personal property capable of manual delivery must be made, by taking the property into custody. If the execution-creditor permits property levied on to remain in the hands of the debtor, his levy cannot operate to defeat subsequent executions.
The property in question was allowed to remain with defendant in execution for more than three months after the levy; to permit such a course would open the door to fraud.
Judgment affirmed, with costs.